Citation Nr: 0839459	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  99-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the need for the aid and attendance of another or being 
housebound.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and P.B.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1937 to 
February 1941 and from May 1944 to November 1945.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

This claim was remanded in August 2004 and June 2007 for 
additional development.  The case has now been returned to 
the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran is currently service connected for bilateral 
hearing loss, evaluated as 70 percent disabling; varicose 
veins left lower extremity, evaluated as 20 percent 
disabling; varicose veins right lower extremity, evaluated as 
20 percent disabling; and pleural plaquing, evaluated as 
noncompensably disabling.

3.  The veteran is not shown to be, as a result of his 
service-connected disabilities, permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person.

4.  The veteran has no single service-connected disability 
that is currently rated as 100 percent disabling; and he 
lives at home and is not substantially confined to his home 
or its immediate premises by reason of service-connected 
disability.
CONCLUSION OF LAW

The criteria for an award of SMC based on need for the aid 
and attendance of another or housebound status are not met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an October 
2007 letter that fully addressed all three notice elements.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Although the notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
given proper notice regarding degrees of disability and 
effective dates in a June 2007 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, private medical records, VA 
treatment records, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.  

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran is currently service connected for bilateral 
hearing loss, evaluated as 70 percent disabling; varicose 
veins left lower extremity, evaluated as 20 percent 
disabling; varicose veins right lower extremity, evaluated as 
20 percent disabling; and pleural plaquing, evaluated as 
noncompensably disabling.  The veteran's combined disability 
rating is 80 percent.  The question is whether his service-
connected disabilities render him so helpless as to be in 
need of the regular aid and attendance of another person.

The Board finds the preponderance of the evidence is against 
a finding that the veteran is in need of regular aid and 
attendance of another person.  During the appeal, the veteran 
has essentially argued that he is legally blind and that this 
condition renders him in need of regular aid and attendance.  
Service connection for macular degeneration has been denied 
in the past.  

At the veteran's personal hearing he testified that he was 
able to cook and feed himself.  He could not read or drive.  
At that time he reported that he could walk 500 feet.  At a 
later VA arteries and veins examination he reported that he 
was limited to walking 75 feet before needing to rest his 
legs.  

The veteran was afforded a VA examination in July 2007.  At 
that examination he indicated that he is not permanently 
bedridden or currently hospitalized.  He is able to ambulate 
around his own home but had fallen recently.  He uses a cane 
for the blind in ambulation.  Because of his blindness he 
will only walk where he knows the area.  He relies on a 
public van to take him to the senior center twice a week 
where he visits with the elderly and has a meal.  He cleans 
his own house, cooks for himself, but can do no outside work.  
He does need assistance to travel because he cannot drive.  
He also needs assistance to shop for food because of 
inability to see.  It was reported that the veteran was 
unable to groom himself and that home health nurses come to 
his house every two weeks to set out medicines, trim nails, 
and draw blood.  Regarding his ability to protect himself 
from daily hazards/dangers, the veteran reported dizziness 
once or more daily, moderate short-term memory loss, and 
weekly imbalance affecting the ability to ambulate.  

In an addendum report, the examiner stated that taking the 
service-connected disabilities alone the veteran would not be 
house bound and requiring assistance; although he would be 
very limited in that previous reports noted that he could not 
walk beyond 75 feet without resting.  

The record does not reflect that the veteran has an inability 
to dress or undress himself, to feed himself, to keep 
ordinarily clean and presentable or to attend to the wants of 
nature; or that the veteran has a frequent need of adjustment 
of special appliances that cannot be done without aid.  While 
the VA examination report reflects that the veteran is unable 
to groom himself, this is not shown as a result of his 
service-connected disabilities.  The report specifically 
states that the veteran needs help with trimming his nails.  
No other problems with grooming are noted.  The veteran has 
denied being bedridden and such restriction is not shown in 
the medical evidence of record.  Notably, the veteran leaves 
the house twice a week to go to the senior center.  Regarding 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment, the 
Board is aware of the veteran's vision problems and that the 
VA examiner stated that the veteran's blindness severely 
limits his functioning.  However, the veteran is not service 
connected for that disability.  The Board concludes that the 
evidence does not show that the veteran's service-connected 
disabilities alone render him so helpless as to be in need of 
the regular aid and attendance of another person. 

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 
60 percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling; 
therefore, he does not meet the legal criteria for payment of 
compensation at the housebound rate under that criterion.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Additionally, the evidence does not show that his service-
connected disabilities result in his being housebound.  At 
his VA examination the veteran reported that he went to the 
senior center twice a week.  This does not establish that the 
veteran is confined to his home.  

As the preponderance of the evidence is against the claim for 
special monthly compensation based on the need for regular 
aid and attendance or for being housebound, the benefit-of-
the-doubt rule does not apply, and the Board has no other 
recourse but to deny the claims.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another or being 
housebound is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


